ORDER
Upon consideration of the Alaska Bar Association's Petition for Suspension, filed May 10, 2000, Marcus B. Paine's Notice of Filing, filed May 25, 2000, and the Bar's Response, filed May 26, 2000,
It Is OrpEerED:
(1) The arbitration panel's decision in this case becomes "final and binding" upon entry by the superior court of a judgment under AS 09.48.140 or a confirmation order under AS 09.48.110.
(2) Since the paperwork submitted by the parties indicates that the superior court has not yet confirmed the arbitration panel's award or entered judgment on that award, the Bar's petition for suspension is as premature, without prejudice to renewal after the award becomes final and binding.
(3) Onee the superior court confirms the arbitration award or enters judgment, Paine's appeal in S-9696 will not automatically stay the order or judgment or prevent the panel's award from being a final and binding award. The order or judgment will remain in effect unless Paine obtains a stay pending appeal in accordance with Alaska Appellate Rules 204(d) and 205. In other words, Paine will be subject to suspension under Alaska Bar Rules 40(v) and 61(c) unless he pays the award or obtains a stay pending appeal within fifteen days of confirmation or judgment.
(4) Under AS 09.48.160, Paine's appeal in S-9696 will not be ripe until the superior court enters judgment or confirms the arbitration panel's award. Until then, the appeal will be lodged as premature under Appellate Rule 204(a)(6); in accordance with this rule, the appeal will be treated as filed on. the date of distribution of the judgment or confirmation order. Paine is DirECTED, immediately upon distribution of a confirming order or judgment, to file a copy of the order or judgment in Case No. S-9696, together with a notice apprising the Clerk of the Appellate Courts of the distribution date.